A motion by the plaintiff in error for a rehearing was denied February 1, 1916, and the following opinion was fijed February 4, 1916:
Pee Cueiam.
Upon the motion for a rehearing our attention is called to the use of the word “franchise” in the sentence of the opinion stating that “When in 1904 the city of Menasha granted a franchise to defendant to furnish commercial lighting and power to its residents, such grant constituted the defendant a public utility in Menasha,” and it is pointed ■out that such use is incorrect because the franchise is granted by the state and not by the city. No question as to the source of the franchise was in the case and hence the use of the term could not mislead in that respect. Moreover, sub. 7 of sec. 1778, Stats., says, “No corporation to build and operate electric light system or systems for the transmission of steam or hot water for heat, shall have any right hereunder in any city ■or village until it has obtained a franchise from such city or village, as now provided by law.” The word was used to denote this grant from the city called a franchise in the statute itself. It was not intended to indicate that the original source of defendant’s franchise was the grant from the city .and not that from the state.
The defendant came under the provisions of the indeterminate permit by operation of law. A question is suggested as. to its right to recover damages due to a severance of its property heretofore operated together. It is claimed that a denial of such right deprives defendant of its property without due process of law. The opinion was purposely silent upon this question because it was not before us for adjudication.
The motion for a rehearing is denied with $25 costs.